 1   United States Department of Justice
     Environment & Natural Resources Division
 2   Andrew J. Doyle
     Tel (202) 514-4427
 3   Fax (202) 514-8865
     andrew.doyle@usdoj.gov
 4
     Attorney for Plaintiff
 5   UNITED STATES OF AMERICA
 6
     JOHN BRISCOE (053223)
 7   LAWRENCE S. BAZEL (114641)
     BRISCOE IVESTER & BAZEL LLP
 8   155 Sansome Street, Seventh Floor
     San Francisco, CA 94104
 9   Tel (415) 402-2700
     Fax (415) 398-5630
10   jbriscoe@briscoelaw.net
     lbazel@briscoelaw.net
11
     Attorneys for Defendants
12   JOHN DONNELLY SWEENEY and POINT BUCKLER CLUB, LLC

13
                                    UNITED STATES DISTRICT COURT
14
                                   EASTERN DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA                               No. 2:17-cv-00112-KJM-KJN
16
                    Plaintiff,                              STIPULATION AND ORDER
17                                                          RESCHEDULING
     v.                                                     PRETRIAL STATEMENT AND
18                                                          PRETRIAL CONFERENCE WHILE
     JOHN DONNELLY SWEENEY and POINT                        MAINTAINING TRIAL DATE
19   BUCKLER CLUB, LLC,
                                                            Courtroom 3, 15th Floor
20                  Defendants.                             Hon. Kimberly J. Mueller
21

22
23

24          In its Scheduling Order of June 29, 2017 (ECF No. 20), this Court set dates for the filing of a
25   joint pretrial statement (March 15, 2019), the final pretrial conference (April 5, 2019), and trial (May
26   20, 2019). A few days ago, on February 11, 2019, this Court issued a minute order modifying the
27   deadline for the joint pretrial statement (March 1, 2019) and the final pretrial conference (March 22,
28   2019) but making no change to the trial date (May 20, 2019). Defendants John Donnelly Sweeney
                                                     1
     STIPULATION AND ORDER RESCHEDULING PRETRIAL CONFERENCE                       NO. 2:17-CV-00112-KJM-KJN
 1   and Point Buckler Club, LLC (“Defendants”) now request that the deadline for the joint pretrial
 2   statement and the final pretrial conference be changed to March 25, 2019 and April 19, 2019,
 3   respectively. Plaintiff United States of America (“United States”) does not object on condition and
 4   with the understanding that Defendants’ proposed changes would not affect the trial date. Thus,
 5   collectively, the parties’ agree to, stipulate, and propose for the Court’s approval the following
 6   schedule:
 7

 8
                                      Scheduling Order          Minute Order            Requested Dates
 9                                      June 29, 2017         February 11, 2019

10    Joint Pretrial Statement       March 15, 2019           March 1, 2019           March 25, 2019

11    Pretrial Conference            April 5, 2019            March 22, 2019          April 19, 2019
12
      Trial Briefs                   May 6, 2019              No change               No change
13
      Bench Trial                    May 20, 2019             No change               No change
14

15
                                            Statement of Defendants
16
            Defendants need additional time to prepare the joint pretrial statement. Before and during
17
     the government shutdown, Defendants had agreed to stipulate that the United States could have extra
18
     time to bring a dispositive motion. Defendants expected that the Court would grant that request, and
19
     that the trial date (and associated dates) would be postponed. Although during the shutdown the
20
     United States shared a draft stipulation in which it preserved its option not to file a dispositive
21
     motion and retain the trial schedule, Defendants learned only after the government shutdown ended
22
     that the United States had decided not to file a dispositive motion. Defendants called the Courtroom
23
     Deputy on February 8 about other available dates for the pretrial conference, and heard back on
24
     February 14. Meanwhile, on February 11, the Court issued a minute order giving the parties even
25
     less time to prepare the joint pretrial statement.
26
            Counsel for Defendants is now spending most of his time working on a 120-page appellate
27
     brief that will be filed later this month. He is also preparing documents he agreed to provide to the
28
     United States, and will be preparing for depositions scheduled for early March. He did not expect to
                                                     2
     STIPULATION AND ORDER RESCHEDULING PRETRIAL CONFERENCE                         NO. 2:17-CV-00112-KJM-KJN
 1   be preparing for trial in February, and needs additional time to prepare the pretrial statement. This
 2   request would move the pretrial-statement date from March 1 to March 25, 2019. The need for a
 3   well-thought-through pretrial statement is especially great because this case appears unlikely to
 4   settle. Defendants have almost no money, and the lack of money makes settlement very difficult.
 5                                          Statement of United States
 6           As the United States stated in its most recent Status Report (ECF No. 66), resolving this case
 7   as soon as possible is important because “[t]he environmental condition of Point Buckler Island,
 8   where the alleged Clean Water Act violations occurred, is poor, and injunctive relief is needed to
 9   address ongoing harm.” Settlement discussions having failed (notwithstanding months-long
10   facilitation efforts by United States Magistrate Judge Newman), proceeding to trial as scheduled is
11   the most efficient course to achieve the United States’ objective here.
12           The United States does not object to Defendants’ requested changes to the deadline for the
13   pretrial statement and the final pretrial conference because they are consistent with commencing trial
14   on May 20, 2019, as long scheduled. In particular, the United States understands the Court’s
15   practice to require the filing of a joint pretrial statement at least three weeks prior to the final pretrial
16   conference, and the scheduling of a final pretrial conference at least one month before trial.
17   Defendants’ requested changes (March 25, 2019 and April 19, 2019, respectively) meet those

18   criteria.

19

20   DATED: February 15, 2019                        BRISCOE IVESTER & BAZEL LLP

21

22
23

24
                                                     By:
25                                                         Lawrence S. Bazel
                                                           Attorneys for Defendants JOHN D. SWEENEY
26                                                         and POINT BUCKLER CLUB, LLC
27

28

                                                     3
     STIPULATION AND ORDER RESCHEDULING PRETRIAL CONFERENCE                           NO. 2:17-CV-00112-KJM-KJN
 1
 2
     DATED: February 15, 2019                   /s Andrew J. Doyle (as authorized on 2.15.2019)
 3                                              ANDREW J. DOYLE (FL Bar No. 84948)
                                                United States Department of Justice
 4                                              Environment and Natural Resources Division
                                                P.O. Box 7611
 5                                              Washington, DC 20044 / (202) 514-4427
 6                                              andrew.doyle@usdoj.gov

 7                                              BRETT MOFFATT
                                                Office of Regional Counsel
 8                                              United States Environmental Protection Agency
 9                                              Attorneys for the United States
10

11

12

13

14

15

16

17
18

19

20

21

22
23

24

25

26

27

28

                                                     4
     STIPULATION AND ORDER RESCHEDULING PRETRIAL CONFERENCE                   NO. 2:17-CV-00112-KJM-KJN
 1                                                ORDER
 2         Good cause appearing, the following schedule now applies:
 3
                                   Scheduling Order         Minute Order           New Dates as
 4                                   June 29, 2017        February 11, 2019          Ordered

 5   Joint Pretrial Statement    March 15, 2019          March 1, 2019         March 25, 2019

 6   Pretrial Conference         April 5, 2019           March 22, 2019        April 19, 2019,
 7                                                                             10:00 a.m.
 8   Trial Briefs                May 6, 2019             No change             No change

 9   Bench Trial                 May 20, 2019            No change             No change
10

11         IT IS SO ORDERED.
12   DATED: February 26, 2019.
13
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17
18

19

20

21

22
23

24

25

26

27

28

                                                     5
     STIPULATION AND ORDER RESCHEDULING PRETRIAL CONFERENCE                   NO. 2:17-CV-00112-KJM-KJN
